Citation Nr: 1123672	
Decision Date: 06/22/11    Archive Date: 06/28/11

DOCKET NO.  10-09 329	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

C. L. Wasser, Counsel


INTRODUCTION

The Veteran served on active duty from February 1964 to January 1967, with additional reserve service.

This case comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.


FINDINGS OF FACT

1.  Resolving all doubt in the Veteran's favor, he currently has bilateral hearing loss that is causally or etiologically related to active service.

2.  The Veteran's current tinnitus began many years after active duty and was not caused by any incident of service.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was incurred during active service.  38 U.S.C.A. §§ 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.385 (2010).

2.  Tinnitus was not incurred in or aggravated by the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107 and 5126 (West 2002) and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010), VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).

The record shows that a VCAA letter dated April 2009 informed the Veteran of the information and evidence necessary to substantiate the claims for service connection.  The Veteran was also advised of the types of evidence VA would assist in obtaining, as well as the Veteran's own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The United States Court of Appeals for Veterans Claims (Court) decision in Pelegrini v. Principi, 18 Vet. App. 112 (2004) held, in part, that a VCAA notice as required by 38 U.S.C. § 5103(a), must be provided to a claimant before the initial unfavorable agency of original jurisdiction decision on a claim for VA benefits.  Further, the notice requirements apply to all five elements of a service connection claim: 1) veteran status, 2) existence of a disability, 3) a connection between the veteran's service and the disability, 4) degree of disability, and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).    

The VCAA letter to the Veteran was provided in April 2009, prior to the initial unfavorable decision in July 2009.  In this case, the April 2009 letter also gave notice of the types of evidence necessary to establish a disability rating and effective date for the disabilities on appeal.  The Veteran has received all essential notice, and has had a meaningful opportunity to participate in the development of his claims.  

The Board also finds that there has been substantial compliance with the VCAA assistance provisions.  The record in this case includes service treatment records, VA examination reports, private treatment records, VA treatment records, and lay evidence.  The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c).  No additional pertinent evidence has been identified by the Veteran.   

The Veteran was afforded a VA examination in July 2009.  38 U.S.C.A. § 5103A(d); 38 C.F.R. § 3.159(c)(4).  Given that the pertinent medical history was noted by the examiner, as well as the Veteran's history and complaints, and the examination report set forth detailed examination findings to include nexus opinions with adequate bases for the opinions, the examination report is adequate to decide the claims of service connection.  Thus, the Board finds that additional examination or opinion is not necessary. 

Analysis

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d). 

In order to prevail on the issue of service connection there must be competent evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and sensorineural hearing loss becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  This presumption is rebuttable by affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran contends that he incurred bilateral hearing loss and tinnitus during active service.  He has stated that he was exposed to significant in-service acoustic trauma from being near 155 Howitzers that were being fired during service in Vietnam. The Veteran's DD Form 214 reflects that his primary military occupational specialty was a power plant operator/mechanic.  The Board finds that his military service is consistent with noise exposure.

Service connection for impaired hearing is subject to 38 C.F.R. § 3.385, which provides that impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.

The requirements for service connection for hearing loss as defined in 38 C.F.R. § 3.385 need not be shown by the results of audiometric testing during a claimant's period of active military service in order for service connection to be granted.  38 C.F.R. § 3.385 does not prevent a claimant from establishing service connection on the basis of post-service evidence of hearing loss related to service when there were no audiometric scores reported at separation from service.  Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The regulation does not necessarily preclude service connection for hearing loss that first met the regulation's requirements after service. Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Thus, a claimant who seeks to establish service connection for a current hearing disability must show, as is required in a claim for service connection for any disability, that a current disability is the result of an injury or disease incurred in service, the determination of which depends on a review of all the evidence of record including that pertinent to service.  38 U.S.C.A. § 1110; 38 C.F.R. §§ 3.303 and 3.304; Hensley, 5 Vet. App. at 159-60.

The Veteran's service treatment records reflect that the Veteran's service entrance examination is not in the claims file.  There is no record of any audiometric testing that may have been performed upon enlistment.  A February 1964 report of medical history completed at enlistment reflects that the Veteran denied a history of ear trouble.  He gave a history of working in a wood shop and as a mechanic.  The reviewing examiner noted no specific abnormalities.  On separation medical examination in January 1967, the Veteran's ears and ear drums were listed as normal.  

Before proceeding, the Board observes that VA audiometric readings prior to June 30, 1966, and service department audiometric readings prior to October 31, 1967, must be converted from American Standards Association (ASA) units to International Standards Organization (ISO)-American National Standards Institute (ANSI).  In the paragraph below, ASA units appear to the right and in parentheses, while ISO-ANSI units appear to the left.

Audiometric testing on separation examination revealed right ear decibel thresholds of 15 (0), 10 (0), 10 (0), and 5 (0), and left ear decibel thresholds of 15 (0), 10 (0), 10 (0), and 5 (0), at the respective frequencies of 500, 1000, 2000, and 4000 hertz.  The Veteran's physical profile (PULHES) included H-1 (normal) for hearing.  In a January 1967 report of medical history, the Veteran denied a history of ear trouble and denied hearing loss.  Service treatment records from the Veteran's period of active duty are negative for complaints, treatment or diagnosis of hearing loss or tinnitus.

Service treatment records from the Veteran's period of service with the Army National Guard reflect that in a February 1973 report of medical history, the Veteran denied a history of ear trouble and denied hearing loss.  On enlistment examination in July 1974, audiometric testing revealed right ear decibel thresholds of 15, 15, 15, 50, and 45, and left ear decibel thresholds of 20, 10, 15, 25, and 25, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  On clinical examination, the Veteran's ears and ear drums were listed as normal.  On periodic examination in January 1979, audiometric testing revealed right ear decibel thresholds of 15, 15, 0, 10, and 50, and left ear decibel thresholds of 15, 15, 5, 20, and 35, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  In February 1979, the Veteran denied a history of hearing loss or ear trouble.

Post-service medical records are negative for complaints or treatment of hearing loss or tinnitus until 2009.

A January 2009 private audiologic report from Cascade Ear, Nose and Throat (ENT) reflects that the Veteran reported significant noise exposure in the military.  He also reported that he had worn a hearing aid in the right ear, and his hearing aid was approximately 10 years old.  The examiner performed audiometric tests, and diagnosed mild to moderately severe high frequency hearing loss, bilaterally.  The examiner did not provide an opinion as to the etiology of the current hearing loss.

In March 2009, the Veteran filed claims for service connection for hearing loss and tinnitus, which he said began in 1965.  He reported treatment for these conditions at Cascade ENT.  In an attached statement, he reported that he was exposed to loud noises without hearing protection during service in Vietnam.
In a March 2009 release form, he reported that this treatment occurred in 2009.  

At a July 2009 VA examination, the Veteran complained of ringing in his ears and hearing loss.  He reported a gradual onset and progression of hearing loss, and said he began to notice it around 1983-1984.  He reported constant bilateral tinnitus, which he began to notice in the mid-1980s.  He denied pre-service noise exposure, and reported the following noise exposure in service:  small arms fire, 50-caliber machine guns, 155 and 175 howitzers, and helicopter noise.  He said he had no noise protection in service.  He stated that after service, he periodically used power tools as an electrician for 37 years, and consistently used hearing protection.  He said he occasionally used shotguns while hunting, and used hearing protection.  The examiner noted that he had a hearing aid that was issued in 2009.  Audiometric testing revealed right ear decibel thresholds of 40, 40, 30, 60, and 70, and left ear decibel thresholds of 25, 30, 25, 60, and 70, at the respective frequencies of 500, 1000, 2000, 3000, and 4000 hertz.  Speech recognition scores were 90 percent in the right ear and 94 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.

The examiner indicated that the claims file had been reviewed, and noted that induction pure tone thresholds were not contained in the file, and that the January 1967 separation audiogram showed normal pure tone thresholds, but only at limited frequencies.  She stated that it was possible that the thresholds at the other frequencies were not normal, and concluded that without thorough documentation of pure tone thresholds at entry and at separation from the military, it was not possible to definitively rule out a relationship between current symptoms and military noise exposure.  She opined that it was less likely as not (less than 50/50 probability) that the Veteran's hearing loss was caused by or the result of noise exposure in service.  This opinion was based on the service treatment records and the Veteran's report that he did not perceive hearing loss until 1983-1984, many years after service.

With respect to tinnitus, the VA examiner opined that it was less likely as not (less than 50/50 probability) that the Veteran's tinnitus was caused by or the result of noise exposure in service.  She based her opinion on the Veteran's report that he did not begin to perceive tinnitus until the mid 1980s, 15-plus years following separation from service.

In an August 2009 notice of disagreement, the Veteran stated that audiometric testing was not performed at his service discharge examination, but his ears were physically examined.  He said that after service, he always wore hearing protection when he was around power tools, but he did not have hearing protection during military service.

In an April 2010 statement, the Veteran's representative asserted that the VA examiner's medical opinion was speculative.

Based on the recent audiometric findings, the Board finds that the Veteran has a current bilateral hearing loss disability as defined by VA (see 38 C.F.R. § 3.385). The issue remains whether service connection is warranted for bilateral hearing loss.

The Board notes that the Veteran's exposure to in-service acoustic trauma is conceded.  However, there is no medical evidence linking the Veteran's current bilateral hearing loss or tinnitus with service.  

The Veteran has asserted that he incurred bilateral hearing loss and tinnitus during his period of active service.  The Board notes that under certain circumstances lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  The Courts have in the past held that lay testimony is competent regarding features or symptoms of injury or disease when the features or symptoms are within the personal knowledge and observations of the witness.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994); see also Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  

With respect to the claim for tinnitus, service treatment records are negative for complaints or treatment of tinnitus, and post-service medical records are negative for this disorder until 2009.  The Veteran has stated that he first noticed tinnitus in the mid-1980s, about 20 years after active duty service; thus, continuity of tinnitus symptoms since service is neither shown nor alleged.  As to a causal relationship between his current tinnitus and service, the Veteran is not qualified to offer an opinion because the question of etiology of his tinnitus is not lay-observable and requires medical expertise.  

The July 2009 VA examiner concluded that it was not likely that the Veteran's tinnitus was due to noise exposure in service.  The VA examiner is competent to render such an opinion.  Moreover, she reviewed the file, including prior relevant examinations and provided reasons for her conclusions.  The examination was adequate and the examiner's conclusion carries much probative weight.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  There is no competent evidence of record linking the current tinnitus, first shown decades after active duty, to any incident of service.

The weight of the competent and credible evidence demonstrates that the Veteran's current tinnitus began many years after his active duty and was not caused by any noise exposure in or incident of service.  As the preponderance of the evidence is against the claim for service connection for tinnitus, the benefit- of-the-doubt rule does not apply, and the claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

With respect to the claim for service connection for bilateral hearing loss, evidence in support of the claim includes statements by the Veteran to the effect that he incurred hearing loss in service and the fact that he was exposed to acoustic trauma in service.  Additional evidence in support of the claim reflects that the Veteran had demonstrated hearing loss on reserve enlistment examination in 1974, even though the Veteran did not subjectively notice hearing loss at that time, as per his concurrent report.

Evidence weighing against the claim includes the fact that service treatment records are negative for hearing loss, and that he was exposed to noise from power tools for many years after service, although he contends he always used hearing protection at such times.  Moreover, there is no medical evidence of bilateral hearing loss for seven years after separation from active duty service.  The July 2009 VA examiner did not causally link the current hearing loss to service or to events therein.  However, she also stated that it was not possible to definitively rule out a relationship between current symptoms and military noise exposure, because audiometric testing was not performed at all relevant frequencies.   

Therefore, in light of the VA examiner's equivocal opinion as to hearing loss, the competent and credible lay evidence of acoustic trauma in service, and the demonstrated hearing loss within a few years of active duty separation, the Board resolves all reasonable doubt in the Veteran's favor and concludes that bilateral hearing loss was incurred in service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. §§ 3.102, 3.303.  Service connection for bilateral hearing loss is warranted.


ORDER

Service connection for bilateral hearing loss is granted, subject to the laws and regulations governing the disbursement of monetary benefits.

Service connection for tinnitus is denied.



____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


